DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-25 and 28-33 are pending; claims 1, 5, 6, 17-24 and 32 are amended; claims 22, 23, 32 and 33 are withdrawn; and claims 26 and 27 are canceled. Claims 1-21, 24, 25 and 28-31 are examined below.

Priority
The present application was filed 10/17/2018. There are no priority claims.

Withdrawn Objections/Rejections
The previous objection to claim 5 is withdrawn in response to Applicant’s amendments to the claims.
	The previous rejections of claims under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims and remarks.
	The rejection of claims under 35 U.S.C. 102(b) is withdrawn in response to Applicant’s remarks.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13, 14, 17, 24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., US PG Pub No. 2012/0258870A1 in view of Amersham Pharmacia Biotech (technical manual), “Fluorescence Imaging, Principles and Methods, 2000 (144 pages), < https://www.bu.edu/picf/files/2010/10/Fluor-ImagingPrinciples.pdf>, Szöllősi et al., Application of Fluorescence Resonance Energy Transfer in the Clinical Laboratory: Routine and Research, Cytometry (Communications in Clinical Cytometry), 34, (1998), p. 159-179 and Busch et al.
Schwartz is an example in the prior art teaching detection of a plurality of proteins present in a single or multiplex western blot experiment (see para [0257]). In particular, Schwartz teach providing sample containing proteins supported on a membrane (cell lysate electrophoresed, transferred to a nitrocellulose membrane), and detecting following incubation with an antibody-oligonucleotide conjugate, followed by incubation with a complementary oligonucleotide signal generator conjugate, i.e. a second probe (para [0257]). 
See further, although the example at para [0257] is not specifically teaching use of a FRET system (donor acceptor pair system), the disclosure of Schwartz does encompass embodiments comprising conjugate containing a FRET donor-acceptor chromophore pair, see para [0104], Schwartz teach oligonucleotide sequence can be chemically modified with fluorescent moieties to enable FRET (see also paras [0104], [0150], [0180], [0184], [0288], [0796], at para [0288], and Figure 65, a second oligonucleotide sequence labeled with fluorescent groups that can perform FRET with fluorescent groups on the oligonucleotide sequence complementary to the second oligonucleotide sequence). 
See as cited above, although the disclosure of Schwartz demonstrates the use of their oligonucleotide probe conjugates for FRET detection and for western blotting, Schwartz fails to specifically teach combining FRET detection with the Western assay technique. 
However, see Amersham et al., at page 75, teaching direct fluorescent detection of Western blots is an alternative to enzyme-amplified fluorescence, teaching the use of secondary antibody conjugated directly with a fluorochrome omits the need for substrate development steps. Amersham teach direct fluorescent detection as a simpler technique than the enzyme method, acknowledging however, that it is less sensitive because of no signal amplification (page 75, paragraph 1). Amersham does also teach that fluorescent detection is easier though to quantify, and can be used to detect more than one target on the same western blot (multiplex detection).
See Szöllősi, it was known in the art at the time that FRET based technology is considered rapid and cost effective, offering high detection sensitivity for immunoassay techniques (see for example abstract, and page 159, col. 2, para 1, widely used for a variety of applications, highly sensitivity can be incorporated in chromatographic assays, electrophoresis, etc., and be used for improving spectral characteristics of fluorescent dyes).
Busch et al. is as cited in detail above, further demonstrating the combination of FRET based detection for Western blot experiments (see as cited in detail previously above).
It would have been prima facie obvious to one having ordinary skill in the art, to have modified the Western assay of Schwartz, in order to use a FRET based detection scheme, such as that also taught by Schwartz and as in Busch, rather than the typical chemiluminescent detection as at the example of Schwartz at para [0257], as an obvious matter of a simple substitution one alternative labeling/detection technique for another (see Amersham), one being motivated to do so because fluorescent detection was recognized in the art as a suitable alternative detection technique for western assays (Amersham and also Busch). Additionally, one would have been motivated to perform the modification because the modification to rely on a fluorescence based detection technique would provide for a simpler/easer technique capable of multiplex detection (for example omitting the need for additional steps such as substrate development). Further, one having ordinary skill in the art would have been motivated to modify the example at para [0257] of Schwartz to employ the FRET labeling systems (a first oligonucleotide comprising the donor, the second oligonucleotide comprising the acceptor chromophore) in order to improve sensitivity. 
The ordinarily skilled artisan would have a reasonable expectation of success modifying the Western assay of Schwartz’s example as indicated above because Schwartz teach their conjugates are also usable for FRET detection (the hybridization of the two sequences, one containing the donor molecules one containing the acceptor molecules, accommodates the required distance for FRET to take place) and because it was known in the assay art at the time that Western detection strategies may include fluorescent detection (see Busch as an example, and also specifically, fluorescent detection was known to in some ways improve Western detection, by making methods faster and easier, see Amersham). 
Regarding claim 2, with regards to hybridization of one oligonucleotide to another (in the case of a two reagent detection scheme, as would be with the FRET as encompassed by Schwartz), see Schwartz report incubation times as short as 1 to 15 minutes as sufficient for hybridization (para [0247]). See further para [0248], Schwartz report depending on the particular application, incubation times to permit sufficient detection may vary, ranging from 1 minute up to 12 hours. The duration 1 minute to 12 hours overlaps the claimed range of 5 minutes to 24 hours (claim 2). 
See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Also, because the probing process (i.e., incubation time) is a variable taught by Schwartz as a variable that achieves a recognized result (i.e., sufficient detection/signal), Schwartz is considered as establishing this variable, namely the “probing time period” (duration), to be a result effective variable. As such, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have arrived at the claimed invention by routine optimization of experimental conditions, working within the range disclosed by the cited prior art, to determine the optimum workable conditions. MPEP 2144.05. 
Regarding claims 3-5, see for the reasons as indicated above (namely because incubation time (probing processing time) is a result effective variable, it would have been obvious to have arrived at either of a simultaneous initiation (or substantially simultaneously initiation) or a delayed measuring step (delayed measuring of the intensity of the emission following contacted with the probes/conjugates) out of routine optimization (determining the optimum sufficient time for detection as indicated above).
Regarding claim 13, see Schwartz teach performing FRET with fluorescent groups (i.e., fluorophores).
Regarding claim 14, detection FRET emission (emitted light from FRET system as in Schwartz) would necessarily comprise signal that is emitted light from one of the donor, the acceptor or both (para [0288]). 
Regarding claim 17, see Schwartz teach FRET dye (fluorescent dye), para [0150]. 
Regarding claim 24, see Schwartz as cited above teaching Western assay for multiplex detection, and further see Amersham as cited, teaching fluorescence based Western detection allows multiplex detection (see also page 28, para 1 and Figure 18, page 75 and Figure 41). Also see Szöllősi teach application of FRET for multiplex detection (abstract for example). Given that it was known that fluorescent labels, and more specifically FRET labels, are applicable for multiplex detection (favorably, detection of more than one target at a time), and considering Schwartz teach their example applies for multiplex Western blot experiments, it would have been obvious to have modified the multiplex Western of Schwartz to rely on multiple different FRET pairs (thereby further addressing the third and fourth probes comprising the third and fourth chromophores as claimed) for the reasons as discussed previously above (see analyses as claim 1).
Regarding claims 29 and 30, see Schwartz (see above citations) teach separating sample target proteins (electrophoresis) and transferring the separated proteins to the nitrocellulose membrane.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view Amersham, Szöllősi and Busch as applied to claim 1 above, and further in view of Lu et al., US PG Pub No. 2014/0308657A1.
Schwartz et al. and the cited art is as cited in detail previously above, teaching a method substantially as claimed (see above). 
However, Schwartz et al. and the cited prior art fails to specifically teach generating a time-scan detector signal based on measuring the intensity (claim 6); measuring the intensity of the emission light at a plurality of iterations during the probing period (claim 7) or performing the measurement as a continuous measurement (claim 8).
See Lu et al., Lu teach regarding FRET-based measurements, that FRET detection can be performed either continuously or at multiple time points (para [0315]).
It would have been prima facie obvious to have modified Schwartz et al. to have either performed the measurement as a continuous FRET measurement or to have performed plural iterations (multiple points over time) as an obvious matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence to the contrary. In particular, the prior art recognized either technique (continuous or in interaction) as a suitable detection technique when using FRET-based detection (Lu). One of ordinary skill could have detected signal either way, and had a reasonable expectation of success in detecting FRET signal.
Regarding claim 6, continuous appears to address generating a time scan detector signal (observation of a signal that varies over time).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of Amersham, Szöllősi and Busch et al. as applied to claim 1 above, and further in view of Wolf, US Patent No. 6,844,166 and Shah et al., US PG Pub No. 2013/0060105A1.
Schwartz et al. and the cited prior art teach a method substantially as claimed (see as cited previously in detail above).
However, Schwartz et al. fails to teach measuring the intensity of the emission light is done prior to and at a time at which the interactions reach equilibrium (claim 9).
Wolf teach fluorescence resulting from FRET is an equilibrium process, the duration of which depends on the time the energy absorbing FRET component remains in an excited state (col. 7, lines 54-67). 
Shah et al. teach the occurrence of FRET affects the lifetime of the excited state and the intensity of the emitted fluorescence and can only occur when the fluorophore and the corresponding dye are in close proximity, teaching that as a result, the FRET mechanism permits interrogation of the equilibrium state optically by illuminating the assay and measuring either the lifetime of the excited state, and/or the intensity of the emitted fluorescence from the donor fluorophore (intensity interrogation). See para [0066].
It would have been prima facie obvious to one having ordinary skill in the art to have performed the FRET measurement by measuring the intensity prior to and at a time when the interactions reach equilibrium because it was well known at the time that FRET is an equilibrium process, and because it was known to measure intensity over the course of emission (see Wolf and Shah); as such, performing the measurement prior to an at a time when the interaction reaches equilibrium would be an obvious matter of applying a known technique to a known FRET detection method. One of ordinary skill would have a reasonable expectation of success measuring prior to and at a time of equilibrium because it was already known that FRET is an equilibrium process.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of Amersham, Szöllősi and Busch et al. as applied to claim 1 above, and further in view of Alt et al., US PG Pub No. 2014/0038222A1.
Schwartz et al. and the cited prior art teach a method substantially as claimed (see as cited previously above).
However, Schwartz et al. fails to specifically teach measuring intensity without removing unbound probes (claim 10).
However, see Alt et al., supporting that it was known in the assay art that FRET was considered to be a homogenous, no wash type of assay technique (para [0065]).
It would have been obvious to one having ordinary skill in the art to have modified Schwartz to leave out a step of removing unbound probe because it was recognized that FRET based measurement was considered a “no-wash” technique (simplified method, i.e. homogenous assay). One would have a reasonable expectation of success because Schwartz does teach the ability to detect by FRET (as such, based on Alt, one would recognize there is no need to wash to remove unbound probe).

Claims 11, 12 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of Amersham, Szöllősi and Busch et al. as applied to claim 1 above, and further in view of Mechaly et al., A novel homogeneous immunoassay for anthrax detection based on the AlphaLISA method: detection of B. anthracis spores and protective antigen (PA) in complex samples, Anal. Bioanal. Chem., 405, (2013), p. 3965-3972.
Schwartz et al. and the cited prior art teach a method substantially as claimed (see as cited previously above), however, Schwartz et al. fails to teach before contact with FRET solution comprising first probes, the sample is provided with second probes bound to targets proteins (claim 11); fails to teach before FRET solution comprising second probes, sample is provided with first probes bound to target (claim 12); fails to teach probes bound directly to target proteins (claim 18), indirectly bound to target proteins (claim 19), or by a combination of direct/indirect binding (claims 20 and 21).
Mechaly et al. is an example in the art of another FRET binding format, specifically utilizing antibody binding pairs to bind and detect a target, the antibody binding probes binding and bringing the acceptor and donor of the FRET pair into close proximity of one another (see Figures 1 and 2). Based on the teaching of Mechaly, FRET can be performed either with direct antibody binding, or indirect binding (Figure 2). Mechaly teach sequential addition of the reagents (page 2967, col. 1, and end of col 2 to page 2968, see also page 2968 at col. 1, and page 3970, col. 1, para 1).
Regarding claims 18-21, it would have been obvious to have further relied on antibody binding reagent (namely two antibody binding probes, each directed at different parts of the same antigen) as an obvious matter of a simple substitution of one known FRET technique for performing antigen detection for another (substituting antibody binding reagent labeled with a FRET donor and acceptor pair rather than the antibody/oligonucleotide reagents of Schwartz). In particular, it was known in the art that either probe reagent could be used for detection, so long as the donor/acceptor pair are brought into close enough proximity. One having ordinary skill in the art would have recognized the ability to swap one conjugate for the other, and the results would have been predictable (namely detection of the targeted protein). One having ordinary skill would have a reasonable expectation of success using a known technique for its art recognized purpose.
Further it would have been obvious, when using antibody binding reagents as in Mechaly, to have relied on either direct binding or indirect binding, as shown in Mechaly (Figures 1 and 2), as an obvious matter of design choice depending on the target analyte (considering both techniques were recognized by those having ordinary skill at the time, to achieve binding). There is a reasonable expectation of success because it was well known in the art at the time, and well within the skill level of the ordinary artisan at the time, to perform antibody binding assays either directly or indirectly.
Further regarding claims 11 and 12, as discussed previously above, Mechaly teach the reagents applied sequentially. See MPEP 2144.04, generally, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In the present case the order of addition of reagent comprising donor or acceptor (one of the donor/acceptor with sample, then the other with FRET solution) does not appear critical, the only requirement being that sufficient proximity for FRET to occur be accommodated upon binding.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of Amersham, Szöllősi and Busch et al. as applied to claim 1 above, and further in view of Issakani et al., US PG Pub No. 2002/0042083A1.
Regarding the FRET labels of Schwartz, Schwartz teach FRET may result in a shift in emission and/or quenching of fluorescence (see para [0288]). And Busch does teach observing FRET fluorescence, observing donor and/or acceptor emission of western assay, membrane containing proteins (see as cited previously above). 
However, Schwartz and the cited prior art is silent as to whether the acceptor is a non-fluorescent quencher (claims 15, and claim 16). 
Issakani et al., at para [0104] teach alternative to a FRET donor-acceptor pair comprising an acceptor that emits upon close proximity to the donor, is an acceptor that is a non-fluorescent acceptor molecule (“a quencher”, thereby addressing the claimed language “non-fluorescent quencher”).
It would have been further obvious to one having ordinary skill in the art to have modified the FRET pair in order to provide a non-fluorescent quencher as the acceptor molecule, measuring emission at the donor, as a simple substitution of one known acceptor molecule for another. In particular, the prior art recognized the based FRET technique, and further recognized emission could be monitored at the donor, the acceptor or both. Also, the prior art recognized, that a non-fluorescent quencher could be used to effect the emission at the donor. One having ordinary skill could have substituted one acceptor for the other and the results of the substitution would have been predictable. One having ordinary skill would have a reasonable expectation of success, since either type of acceptor was recognized as usable for FRET in the art. 

Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., in view of Amersham, Szöllősi and Busch et al. as applied to claim 24 above, and further in view of Fassnacht et al., AKT Is Highly Phosphorylated in Pheochromocytomas But Not in Benign Adrenocortical Tumors, The journal of clinical endocrinology & Metabolism, 90(7), (2005), p. 4366-4370.
Schwartz et al. and the cited prior art is as cited in detail previously above, see teaching a method substantially as claimed (previously addressed above). 
However, Schwartz et al. and the cited art fails to teach detection of first or second target proteins that are housekeeping proteins (claim 25), and fails to teach one of the first and second target proteins are modified (phosphorylated) and the other is unmodified (claims 25 and 28).
Fassnacht et al. teach western blot assay for the detection of both phosphorylated akt and total AKT (see abstract, Figure 1). Fassnacht teach activation of AKT plays a major role in a variety of human neoplasia (abstract), Fassnacht’s study supports increased activation of this protein is associated with pheochromocytomas, but not in adrenocortical adenomas. See page 4366, col. 1 to col. 2, the reference indicates AKT/protein kinase-B pathway is a major pathway involved in the regulation of apoptosis and cell survival and has, therefore become a focus of cancer research; see teaching that only phosphorylated AKT is able to regulate downstream targets, that its activation is inhibited by phosphatase and tensin homolog (PTEN). 
See the originally filed specification, Applicant has not provided a specific or limiting definition for “housekeeping protein” as claimed (see at specification para [0099], Applicant indicates “one of the target proteins may be a housekeeping protein to which a target protein of interest is normalized”, the specification further providing some non-limiting examples at para [0099]). Considering Fassnacht is teaching that the protein AKT is a major pathway involved protein for the regulation of apoptosis and cell survival, the protein (when given broadest reasonable interpretation) is considered to be a housekeeping proteins (namely a protein involved.
It would have been further obvious to have performed the assay of Schwartz and the cited art in order to detect akt and phosphorylated akt in order to determine or assess activation of AKT in relation to cancer (e.g., one motivation would be because activation of AKT is taught in the art as associated with pheochromocytomas, see Fassnacht teaching activation of AKT as a focus for cancer research). The ordinary skilled artisan would have a reasonable expectation of success because Fassnacht demonstrate phosphorylated and total AKT is known to be detectable by Western blot assay (as such one would expect the ability to perform said detection, in a rapid/easier way, without need for a substrate development step, and further with improved sensitivity due to the FRET labeling system).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of Amersham, Szöllősi and Busch et al. as applied to claim 24 above, and further in view of Reverdatto et al., Peptide Aptamers: Development and Applications, Curr. Top. Med. Chem., 15(12), (2015), p. 1082-1101.
Schwartz and the cited prior art teach a method substantially as claimed, including a “first probe” comprising an antibody (see as cited previously above).
However, Schwartz et al. fails to teach Applicant’s elected species of non-immunoglobulin proteins or domains or fragments thereof as first or second probes. 
Reverdatto et al. teach peptide aptamers as small proteins that are selected to bind specific sites on target molecules (short 5-20 amino acid long sequences, see abstract). See at page 3, paragraph 2, Reverdatto teach peptide aptamers are an alternative to antibodies, see the reference teaches these structures as extremely small and simple, characterized by high stability, high solubility, fast folding kinetics and as available in large quantities through chemical synthesis or bacterial expression. See also noted at page 3, para 2, peptide aptamers are considered to have smaller binding footprint thereby permitting a more precise interrogation of the target. 
It would have been prima facie obvious to one having ordinary skill in the art to have modified Schwartz et al. and the cited art in order to have replaced the antibody at the first probe conjugate with a peptide aptamer as a simple substitution of one known, art recognized binding element for another, considering both were art recognized components for the same purpose and because protein aptamers are considered to be an advantageous alternative to antibodies. Further, one would be motivated to rely on a peptide aptamer (a non-immunoglobulin protein) because they were recognized as being selective and specific, small and simple, and characterized as having high stability, high solubility, fast folding kinetics and as available in large quantities through chemical synthesis or bacterial expression, while also allowing more precise interrogation as a result of their smaller binding footprint. One would have a reasonable expectation of success performing the modification because Reverdatto teach the ability to use peptide aptamers in place of antibodies. 

Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive for the following reasons.
Regarding remarks at pages 10-12, see as indicated in detail previously above the rejections of claims under 35 U.S.C. 112(b) are withdrawn.
Similarly, see above, the previous rejection of claims under 35 U.S.C. 102 and 35 U.S.C. 103, citing Busch as primary reference, are withdrawn. As such, arguments on pages 12-26 are moot as the rejections are no longer pending.
At remarks pages 26-37 Applicant argues the rejection of claims under 35 U.S.C. 103, specifically arguing that Schwartz does not describe a Western blot method as presently claimed (remarks page 27). However, this argument is not persuasive as Schwartz is not relied upon as anticipating the claimed invention; rather it is the combination of the cited art which establishes obviousness. 
At remarks page 27-28 Applicant summarizes what elements Applicant believes each of the cited references is independently missing compared to the claimed invention. However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is maintained, that for the reasons as indicated, one having ordinary skill in the art would have been motivated to combine the cited prior art. It is the combination of the cited art which addresses the claimed invention.
Similarly, at remarks pages 28-37, for each of the dependent claims, Applicant argues the dependent claim rejections by summarizing the additionally cited prior art each individually. For the reasons as indicated above, such arguments are not persuasive. The claimed invention is obvious over the combination of the cited prior art.
For these reasons, Applicant’s arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641